


Exhibit 10.17

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (this “Agreement”) dated as of May 10, 2010 between IDQ
Acquisition Corp., a Delaware corporation (the “Company”) and Gerard F. Rooney
(the “Executive”).

 

WHEREAS, the parties wish to establish the terms of Executive’s future
employment with the Company; and

 

WHEREAS, for purposes of this Agreement, the term “Company” shall include any of
its current or future subsidiaries or affiliates and the Company may direct that
one or more of such subsidiaries or affiliates fulfill the Company’s obligations
under this Agreement, including, but not limited to, any applicable obligations
under Section 3 or 4 hereof; provided, however, that any such direction by the
Company shall not relieve the Company of its obligations under this Agreement,
including under Sections 3 and 4 hereof.

 

Accordingly, the parties agree as follows:

 

1.                                      Employment, Duties and Acceptance.

 

1.1                               Employment by the Company. The Company shall
employ the Executive to render exclusive and full-time services to the Company,
effective as of the Closing Date (as such term is defined in the Stock Purchase
Agreement, dated as of May    , 2010, by and among IDQ Holdings, Inc., a
Delaware corporation, the Company, and certain other parties named therein (the
“Purchase Agreement”)), such date is hereinafter referred to as the “Effective
Date”. Notwithstanding the foregoing, in the event that the transactions
contemplated by the Purchase Agreement are not consummated, this Agreement shall
terminate and be of no force and effect. The Executive shall serve in the
capacity of Chief Financial Officer of the Company (and any of its current or
future subsidiaries or affiliates as may employ the Executive from time to time)
and shall report directly to the Chief Executive Officer of the Company (or of
the applicable current or future subsidiary or affiliate of the Company as may
employ the Executive from time to time). The Executive shall perform such lawful
duties related to the business of the Company as are imposed on the holder of
that office by the By-laws of the Company, as in effect on such date, and such
other lawful duties related to the business of the Company as are customarily
performed by one holding such positions in the same or similar businesses or
enterprises as those of the Company. The Executive shall perform such other
lawful duties related to the business of the Company as may be assigned to him
from time to time by the Board of Directors of the Company (the “Board”), either
directly or indirectly through its Chairman. The Executive shall devote all his
full working-time and attention to the performance of such duties and to the
performance of such duties; provided, however, that the Executive will be
permitted to take part in civic and charitable endeavors so long as such
activities do not materially interfere with his ability to perform his duties
under this Agreement.

 

1.2                               Acceptance of Employment by the Executive. The
Executive accepts such employment and shall render the services described above.

 

--------------------------------------------------------------------------------


 

2.                                      Duration of Employment.

 

Subject to Section 4 of this Agreement, this Agreement and the employment
relationship hereunder shall continue in effect for one (1) year from the
Effective Date (the “Initial Term”), and the terms of this Agreement shall
continue beyond the Initial Term in the following manner: the Initial Term shall
be automatically extended by one (1) day to always be not less than one (1) year
(the “Extended Term”); provided, however, that this extension shall cease upon
the earlier of (i) the date of termination of employment or (ii) notice of
termination of employment in the case of any termination under Section 4 hereof.
The Initial Term and the Extended Term are sometimes referred to in this
Agreement as the “Term.” In the event of the Executive’s termination of
employment during the Term, the Company’s obligation to continue to pay all Base
Salary (as defined below), as adjusted, Annual Bonus (as defined below) and
other benefits then accrued shall terminate, except as may be provided for in
Section 4 of this Agreement.

 

3.                                      Compensation by the Company.

 

3.1                               Base Salary. As compensation for all services
rendered pursuant to this Agreement, the Company shall pay to the Executive an
annual base salary of $286,000, payable in accordance with the payroll practices
of the Company (“Base Salary”). The Base Salary shall be reviewed at least
annually by the Compensation Committee of the Board (the “Committee”), and may
be increased in the sole discretion of the Committee (any increased amount
thereupon being the Base Salary hereunder), but not decreased (subject, however,
to the proviso of Section 4.2(b)).

 

3.2                               Bonuses. The Executive shall be eligible to
receive from the Company an annual cash bonus that will be determined at the end
of every year based on the Company’s performance during such elapsed year (the
“Annual Bonus”), with the target amount of such bonus equal to 40% of Base
Salary, subject, in any event, to the achievement of specified performance
targets established in good faith by the Committee in consultation with the
Executive. Subject to (i) compliance with bank covenants and (ii) except as
provided in Section 4.2, the Executive’s continued employment for the period
giving rise to the Annual Bonus, in accordance with the terms and conditions of
the Company’s bonus plan, any Annual Bonus shall be paid as soon as reasonably
practicable following the end of the applicable calendar year (but in no event
later than March 15 of the year following the year in which the applicable
performance targets have been achieved).

 

3.3                               Participation in Employee Benefit Plans.
During the Term, the Executive shall be entitled, to the extent eligible, to
participate in all employee benefit plans, practices and programs maintained by
the Company and made available to employees generally, including, without
limitation, any group life, hospitalization or disability insurance plan, health
program, retirement plan or similar benefit plan of the Company. The Executive’s
participation in such plans, practices and programs shall be on the same basis
and terms as are applicable to employees of the Company generally.

 

3.4                               Life Insurance. The Company shall continue to
pay the premiums for the Executive’s life insurance policy with New York Life
for the benefit of the Executive’s

 

2

--------------------------------------------------------------------------------


 

spouse. In addition, the Executive shall cooperate with the Company in the event
that the Company desires to obtain a life insurance policy on behalf of the
Executive.

 

3.5                               Car Reimbursement. The Company shall reimburse
the Executive for reasonable work-related automobile expenses of up to $750 per
month.

 

3.6                               Vacation. The Executive shall be entitled to
four (4) weeks of paid vacation per year.

 

3.7                               Expense Reimbursement. During the Term, the
Company shall reimburse the Executive for all reasonable out-of-pocket expenses
properly incurred by him in connection with his duties under this Agreement
(“Business Expenses”), provided that such expenses are documented and reported
in accordance with the Company’s expense reimbursement policies in effect from
time to time.

 

4.                                      Termination.

 

4.1                               Termination for Cause. The Executive’s
employment hereunder may be terminated by the Board for “Cause” at any time. For
purposes of this Agreement, “Cause” shall mean with respect to the Executive,
(a) repeated acts of insubordination, or the Executive’s continued failure to
substantially perform the Executive’s duties, (b) failure to follow the lawful
directions of the Board, of the Company, or of any subsidiary or affiliate by
which the Executive is then employed, either directly or indirectly through its
Chairman, (c) material, willful acts of dishonesty, theft, fraud or similar
malfeasance resulting or intending to result in personal gain or enrichment at
the expense of the Company or any of its subsidiaries or affiliates,
(d) conviction of a felony, (e) the commission by or indictment of the Executive
of any crime or other activity involving dishonesty or moral turpitude, (f) the
commission by or indictment of the Executive of any act of fraud,
misappropriation or similar malfeasance, (g) a violation of any written policy
of the Company or any of its subsidiaries or affiliates, including, but not
limited to, the Company’s employment manuals, rules and regulations which
materially and adversely affects the Company or could reasonably be expected to
materially and adversely affect the Company, (h) conduct not conforming to
standards of good moral character, or which is potentially detrimental to the
Company’s business, reputation, character or standing, (i) the Executive
engaging in any act that is intended, or may reasonably be expected to
materially harm the reputation, business or operations of the Company or any
member of its Board, or (j) any other material breach of this Agreement or any
other material agreement with the Company that the Executive signs in his
personal capacity, including, but not limited to, any non-competition and
confidentiality agreement. Prior to a termination for “Cause,” the Executive
shall be entitled to written notice from the Company and ten (10) business days
to cure the deficiency leading to the Cause determination, if such deficiency is
curable. Notwithstanding the foregoing and without limiting the foregoing in any
way, for the avoidance of doubt, the Executive shall receive written notice and
ten (10) business days to cure a deficiency under clauses (a), (b) or
(j) hereof. If the Executive cures the deficiency for which he received notice,
then such deficiency shall not constitute Cause for purposes of this Agreement.

 

Upon termination of employment for Cause during the Term, the Executive shall be
entitled to receive (i) payments of Base Salary through the date of the
Executive’s termination

 

3

--------------------------------------------------------------------------------


 

of employment for Cause, which payments shall be made in accordance with the
Company’s normal payroll practices, (ii) an amount equal to the Executive’s
accrued but unused vacation time as of the date of such termination calculated
at his then-current Base Salary, and (iii) any incurred but unreimbursed
Business Expenses through the date of such termination.

 

4.2                               Termination by the Company without Cause or by
the Executive for Executive Good Reason.

 

(a)                                 The Company may, upon at least thirty (30)
days’ prior written notice to the Executive, terminate the Executive’s
employment at any time without Cause. The Executive may, upon at least five
(5) days’ prior written notice to the Company, terminate his employment at any
time for Executive Good Reason (as defined below). If, during the Term, (i) the
Company terminates the Executive’s employment without Cause, or (ii) the
Executive terminates his employment for Executive Good Reason, then in lieu of
additional payments of Base Salary to the Executive for periods subsequent to
the date of any such termination, the Company shall pay to the Executive the sum
of (1) cash severance equal to the Base Salary that would otherwise be paid to
the Executive for the remainder of the Term (not to exceed one year of Base
Salary) had the Executive not otherwise terminated employment, which payments
shall be made in accordance with the Company’s normal payroll practices and
shall commence on the first payroll period to occur on or following the sixtieth
(60th) day after the Executive’s date of termination, provided that the first
such payment shall include all Base Salary payable to the Executive pursuant to
this subclause (1) between the Executive’s date of termination and the first
payroll date to occur on or following the sixtieth (60th) day after the
Executive’s date of termination, (2) an amount equal to the Executive’s accrued
but unused vacation time as of the date of such termination calculated at his
then-current Base Salary, and (3) any incurred but unreimbursed Business
Expenses through the date of such termination. In addition, the Executive shall
be entitled to receive his pro-rated Annual Bonus (if any), which payment shall
be calculated by multiplying the actual Annual Bonus payment (if any) that would
otherwise be due to the Executive had the Executive not terminated employment by
a fraction, the numerator of which is the number of days that the Executive was
employed during the applicable performance period and the denominator of which
is 365, such payment (if any) shall be made to the Executive on the date that
such bonus is ordinarily paid by the Company; provided, that such payment shall
not occur prior to the sixtieth (60th) day following the Executive’s termination
of employment. The Executive shall also be entitled to reimbursement of his
COBRA premiums for the 12-month period following the Executive’s date of
termination. For the avoidance of doubt, the Executive shall not be entitled to
the payments specified in this Section 4.2(a) if his employment is terminated by
the Company as a result of the Executive’s death, Disability or for Company Good
Reason.

 

(b)                                 For purposes of this Agreement, “Executive
Good Reason” shall mean, without the prior written consent of the Executive
(i) any reduction in Base Salary or any agreed upon benefit under this
Agreement; provided that the Company may at any time or from time to time amend,
modify, suspend or terminate any Base Salary, bonus, incentive compensation or
other benefit plan or program provided to the Executive for any reason and
without the Executive’s consent if such modification, suspension or termination
is consistent with modifications, suspensions or terminations for other senior
executive employees of the Company, and provided that any such modification,
suspension or termination may reduce the

 

4

--------------------------------------------------------------------------------


 

Executive’s Base Salary only if and only for so long as the Company is and
remains in breach of one or more covenants of any credit agreements to which the
Company is a party, (ii) a material reduction in the Executive’s
responsibilities or duties (other than a change in the number or identity of
persons reporting to the Executive) or the title of the Executive as Chief
Financial Officer of the Company or (iii) the requirement by the Company or the
Board that the Executive relocate his residence more than 35 miles from the
Executive’s principal place of employment as of the date of this Agreement
(provided that such relocation results in an increase in the Executive’s daily
commute). Notwithstanding the foregoing, the Executive must provide written
notice to the Company of the existence of any condition (or conditions) that the
Executive believes constitutes Executive Good Reason within thirty (30) days of
the initial existence of such condition (or conditions). Upon receipt by the
Company of such notice, the Company will have ten (10) business days to remedy
the condition (or conditions), if remediable. If the Company remedies the
condition (or conditions) of which it received notice, then such condition (or
conditions) shall not constitute Executive Good Reason for purposes of this
Agreement.

 

4.3                               Termination by the Company for Company Good
Reason. The Company may terminate the Executive’s employment at any time for
Company Good Reason (as defined below). If, during the Term, the Executive’s
employment is terminated by the Company for Company Good Reason, the Executive
shall be entitled to receive (A) cash severance payments equal to six (6) months
of Base Salary, which payments shall be made in accordance with the Company’s
normal payroll practices and shall commence on the first payroll period to occur
on or following the sixtieth (60th) day after the Executive’s date of
termination, provided that the first such payment shall include all Base Salary
payable to the Executive pursuant to this clause (A) between the Executive’s
date of termination and the first payroll date to occur on or following the
sixtieth (60th) day after the Executive’s date of termination, (B) reimbursement
of his COBRA premiums for the 12-month period following the Executive’s date of
termination, (C) an amount equal to the Executive’s accrued but unused vacation
time as of the date of such termination calculated at his then-current Base
Salary, and (D) any incurred but unreimbursed Business Expenses through the date
of such termination. For purposes of this Agreement, “Company Good Reason” shall
mean written notice by the Company to the Executive that the Company has failed
to meet at least ninety percent (90%) of the budget over a consecutive 18-month
period.

 

4.4                               Resignation by the Executive Without Executive
Good Reason. The Executive may, upon at least forty-five (45) days’ prior
written notice to the Company, terminate his employment hereunder without
Executive Good Reason. Upon a voluntary termination without Executive Good
Reason, the Executive shall be entitled to receive (a) continued payments of
Base Salary through the date of such termination, which payments shall be made
in accordance with the Company’s normal payroll practices; provided, however,
that if the Company shall waive part or all of such forty-five (45) day notice
period, the Executive shall only receive payments of Base Salary through the
date of termination specified in such waiver, (b) an amount equal to the
Executive’s accrued but unused vacation time as of the date of such termination
calculated at his then-current Base Salary, and (c) any incurred but
unreimbursed Business Expenses through the date of such termination.

 

4.5                               Disability During the Term. If the Executive
becomes Disabled (as defined below) during the Term, the Company shall continue
to pay the Executive his Base

 

5

--------------------------------------------------------------------------------


 

Salary in accordance with the Company’s normal payroll practices for the
duration of the Disability Period, subject to any termination for Disability as
defined below. If the Executive becomes entitled to any Annual Bonus earned
prior to the end of the Disability Period, the Company shall pay such Annual
Bonus to the Executive at the time that such Annual Bonus is ordinarily paid by
the Company. For purposes of this Agreement, “Disability” or “Disabled” shall
mean that, as a result of the Executive’s incapacity due to physical or mental
illness, the Executive is unable to perform the duties of his employment
hereunder (as determined by the Board) for a continuous period of ninety (90)
days or an aggregate period of one hundred and fifty (150) days during any
consecutive three hundred and sixty five (365) day period (each such period
being hereinafter referred to as a “Disability Period”). Only within thirty (30)
days after a Disability Period may the Company may give notice to the Executive
of its intent to terminate the Executive’s employment hereunder for Disability.

 

4.6                               Termination Upon Death or Disability. Upon
termination of the Executive’s employment by reason of death or Disability
during the Term, the Executive (or the Executive’s legal representatives, if
applicable) shall be entitled to receive (a) continued payments of Base Salary
through the date of the Executive’s termination of employment or death (as
applicable), which payments shall be made in accordance with the Company’s
normal payroll practices, (b) an amount equal to the Executive’s accrued but
unused vacation time as of the date of such termination calculated at his
then-current Base Salary, and (c) any incurred but unreimbursed Business
Expenses through the date of such termination.

 

4.7                               Removal from any Boards and Positions. If the
Executive’s employment is terminated for any reason under this Agreement, he
shall be deemed to resign from any Board positions and any other position or
positions he holds with the Company or any of its subsidiaries or affiliates,
including, but not limited to, as an officer of the Company or any of its
subsidiaries or affiliates.

 

4.8                               Release. Any payments set forth in Sections
4.2, 4.3 and 4.4 of this Agreement shall be conditioned upon the Executive’s
execution and non-revocation of a release of claims in favor of the Company (in
a form substantially similar to the form attached hereto as Exhibit A) within
sixty (60) days following any termination of employment contemplated by Sections
4.2, 4.3 and 4.4.

 

5.                                      Restrictions and Obligations of the
Executive.

 

5.1                               Confidentiality. (a) During the course of the
Executive’s employment by the Company or any of its subsidiaries or affiliates
(together referred to in this Section 5 as the “Company Group”), the Executive
will have access to certain trade secrets and confidential information relating
to the Company Group which is not readily available from sources outside the
Company Group. The confidential and proprietary information and, in any material
respect, trade secrets of the Company Group are among its most valuable assets,
including but not limited to, its customer and vendor lists, database,
engineering, computer programs, frameworks, models, its marketing programs, its
sales, financial, marketing, training and technical information, and any other
information, whether communicated orally, electronically, in writing or in other
tangible forms concerning how the Company Group creates, develops, acquires or
maintains its products and marketing plans, targets its potential customers

 

6

--------------------------------------------------------------------------------


 

and operates its retail and other businesses. The Company Group invested, and
continues to invest, considerable amounts of time and money in its process,
technology, know-how, obtaining and developing the goodwill of its customers,
its other external relationships, its data systems and data bases, and all the
information described above (hereinafter collectively referred to as
“Confidential Information”), and any misappropriation or unauthorized disclosure
of Confidential Information in any form would irreparably harm the Company
Group. The Executive acknowledges that such Confidential Information constitutes
valuable, highly confidential, special and unique property of the Company Group.
The Executive shall hold in a fiduciary capacity for the benefit of the Company
Group all Confidential Information relating to the Company Group and its
business, which shall have been obtained by the Executive during the Executive’s
employment by the Company Group or any predecessor and which shall not be or
become public knowledge (other than by acts by the Executive or representatives
of the Executive in violation of this Agreement). Except as required by law or
an order of a court or governmental agency with jurisdiction, the Executive
shall not, during the period the Executive is employed by the Company Group or
at any time thereafter, disclose any Confidential Information, directly or
indirectly, to any person or entity for any reason or purpose whatsoever, nor
shall the Executive use it in any way, except in the course of the Executive’s
employment with, and for the benefit of, the Company Group or to enforce any
rights or defend any claims hereunder or under any other agreement to which the
Executive is a party, provided that such disclosure is relevant to the
enforcement of such rights or defense of such claims and is only disclosed in
the formal proceedings related thereto. The Executive shall take all reasonable
steps to safeguard the Confidential Information and to protect it against
disclosure, misuse, espionage, loss and theft. The Executive understands and
agrees that the Executive shall acquire no rights to any such Confidential
Information.

 

(b)                                 All files, records, documents, drawings,
specifications, data, computer programs, evaluation mechanisms and analytics and
similar items relating thereto or to the Business (for the purposes of this
Agreement, “Business” shall be as defined in Section 5.3 hereof), as well as all
customer lists, specific customer information, compilations of product research
and marketing techniques of the Company Group, whether prepared by the Executive
or otherwise coming into the Executive’s possession, shall remain the exclusive
property of the Company Group, and the Executive shall not remove any such items
from the premises of the Company Group, except in furtherance of the Executive’s
duties under any employment agreement.

 

(c)                                  It is understood that while employed by the
Company Group the Executive will promptly disclose to it, and assign to it the
Executive’s interest in any invention, improvement or discovery made or
conceived by the Executive, either alone or jointly with others, which arises
out of the Executive’s employment. At the Company Group’s request and expense,
the Executive win assist the Company Group during the period of the Executive’s
employment by the Company Group and thereafter in connection with any
controversy or legal proceeding relating to such invention, improvement or
discovery and in obtaining domestic and foreign patent or other protection
covering the same.

 

(d)                                 As requested by the Company Group and at the
Company Group’s expense, from time to time and upon the termination of the
Executive’s employment with the Company Group for any reason, the Executive will
promptly deliver to the Company Group all

 

7

--------------------------------------------------------------------------------


 

copies and embodiments, in whatever form, of all Confidential Information in the
Executive’s possession or within his control (including, but not limited to,
memoranda, records, notes, plans, photographs, manuals, notebooks,
documentation, program listings, flow charts, magnetic media, disks, diskettes,
tapes and all other materials containing any Confidential Information)
irrespective of the location or form of such material. If requested by the
Company Group, the Executive will provide the Company Group with written
confirmation that all such materials have been delivered to the Company Group as
provided herein.

 

5.2                               Non-Solicitation or Hire. During the Term and
for the thirty-six (36) month period following any termination of the
Executive’s employment by the Company Group or by the Executive (the “Restricted
Period”), the Executive shall not, (a) solicit, directly or indirectly, any
party who is a customer or supplier of the Company or its subsidiaries, or who
was a customer or supplier of the Company Group at any time during the
twenty-four (24) month period immediately prior to the relevant date, for the
purpose of marketing, selling or providing to any such party any services or
products offered by or available from the Company Group and relating to the
Business (provided that if the Executive intends to solicit any such party for
any other purpose, he shall notify the Company of such intention) or (b) employ
or solicit, directly or indirectly, for employment any person who is an employee
of the Company Group at the time of termination or who was an employee of the
Company Group at any time during the twelve (12) month period immediately prior
to any such solicitation or employment.

 

5.3                               Non-Competition. During the Term and for the
duration of the Restricted Period, the Executive shall not directly or
indirectly, whether individually, as a director, manager, member, stockholder,
partner, owner, employee, consultant or agent of any business, or in any other
capacity, other than on behalf of the Company Group or successor of the Company,
organize, establish, own, operate, manage, control, engage in, participate in,
invest in, permit his name to be used by, act as a consultant or advisor to,
render services for (alone or in association with any person, firm, corporation
or business organization), or otherwise assist any person or entity that engages
in or owns, invests in, operates, manages or controls any venture or enterprise
which directly or indirectly, engages or proposes to engage in (A) designing,
engineering, manufacturing, selling or distributing (x) products for the
diagnosis, repair, replacement or recharge of air conditioning units and
complementary products or (y) any other product which the Company designs,
engineers, manufactures, sells or distributes on or prior to the termination of
the Executive’s employment, which product or line of products represents at
least 15% of the Company’s revenues (the business described in clause (A) being
the “Business”) or (B) in providing services that are similar to, may be used as
substitutes for or are in competition with the Business, anywhere in the world
in which the Company or any of its subsidiaries engages or proposes to engage in
such Business. Notwithstanding the foregoing, nothing in this Agreement shall
prevent the Executive from owning for passive investment purposes not intended
to circumvent this Agreement, less than five percent (5%) of the publicly traded
equity securities of any competing enterprise (so long as the Executive has no
power to manage, operate, advise, consult with or control the competing
enterprise and no power, alone or in conjunction with other affiliated parties,
to select a director, manager, general partner, or similar governing official of
the competing enterprise other than in connection with the normal and customary
voting powers afforded the Executive in connection with any permissible equity
ownership).

 

8

--------------------------------------------------------------------------------


 

5.4                               Reputation. The Executive agrees not to engage
in any act that is intended, or may reasonably be expected to materially harm
the reputation, business, prospects or operations of the Company, any member of
its Board, Castle Harlan, Inc. or Castle Harlan, Partners V, L.P., in either
case, unless as requited by law or an order of a court or governmental agency
with jurisdiction, or unless such harm is the indirect and unintended
consequence arising out of a proceeding in a judicial forum whereby the
Executive seeks to enforce any rights he has related to or arising out of
(a) this Agreement or (b) any other agreement between the Executive, on the one
hand, and one or more of the above-described parties, on the other hand.

 

5.5                               Property. The Executive acknowledges that all
originals and copies of materials, records and documents generated by him or
coming into his possession during his employment by the Company Group are the
sole property of the Company Group (“Company Property”). During the Term, and at
all times thereafter, the Executive shall not remove, or cause to be removed,
from the premises of the Company Group, copies of any record, file, memorandum,
document, computer related information or equipment, or any other item relating
to the business of the Company Group, except in furtherance of his duties under
this Agreement. When the Executive terminates his employment with the Company
Group, or upon request of the Company Group at any time, the Executive shall
promptly deliver to the Company Group all copies of Company Property in his
possession or control.

 

5.6                               Work Product. The Executive agrees that all
inventions, discoveries, systems, interfaces, protocols, concepts, formats,
creations, developments, designs, programs, products, processes, investment
strategies, materials, computer programs or software, data bases, improvements,
or other properties related to the business of the Company Group, conceived,
made or developed during the term of his employment with the Company Group,
whether conceived by the Executive alone or working with others, and whether
patentable or not (the “Work Product”), shall be owned by and belong exclusively
to the Company Group. The Executive hereby assigns to the Company Group his
entire rights to the Work Product and agrees to execute any documents and take
any action reasonably requested by the Company Group (at the Company Group’s
sole cost and expense) to protect the rights of the Company Group in any Work
Product. The Executive acknowledges that any copyrightable subject matter
created by the Executive within the scope of his employment, whether containing
or involving Confidential Information or not, is deemed a work-made-for-hire
under Chapter 17 of the United States Code, entitled “Copyrights,” as amended,
and the Company Group shall be deemed the sole author and owner thereof for any
purposes whatsoever. In the event of any unauthorized publication of any
Confidential Information, the Company shall automatically own the copyright in
such publication. Further, the Company shall automatically hold all patents
and/or trademarks, if any, with respect to any Work Product.

 

6.                                      Other Provisions.

 

6.1                               Notices. Any notice or other communication
required or which may be given hereunder shall be in writing and shall be
delivered personally, telegraphed, telexed, sent by facsimile transmission or
sent by certified, registered or express mail, postage prepaid, and shall be
deemed given when so delivered personally, telegraphed, telexed, or sent by
facsimile transmission or, if mailed, four (4) days after the date of mailing,
as follows:

 

9

--------------------------------------------------------------------------------


 

(a)

 

If the Company, to:

 

 

 

 

 

IDQ Acquisition Corp.

 

 

c/o Castle Harlan, Inc.

 

 

150 East 58th Street

 

 

New York, New York, 10155

 

 

Facsimile:

(212) 207-8042

 

 

 

(212) 751-4454

 

 

Attention:

Marcel Fournier

 

 

 

Howard Weiss

 

 

 

 

 

With a copy, which shall not constitute notice to the Company, to:

 

 

 

 

 

Skadden, Arps, Slate, Meagher & Flom LLP

 

 

Four Times Square

 

 

New York, New York, 10036

 

 

Facsimile:

(212) 735-2000

 

 

Attention:

Regina Olshan, Esq.

 

 

 

(b)

 

If the Executive, to his home address set forth in the records of the Company,
with a copy to:

 

 

 

 

 

Honigman Miller Schwartz and Cohn LLP

 

 

2290 First National Building

 

 

660 Woodward Avenue

 

 

Detroit, MI 48226

 

 

Facsimile:

(313) 465-7567

 

 

Telephone:

(313) 465-7566

 

 

Attention:

Samuel T. Stahl

 

6.2                               Entire Agreement. This Agreement contains the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior agreements, written or oral, including, without
limitation, any and all of Executive’s employment agreements with IDQ
Holdings, Inc., its subsidiaries, affiliates or predecessors in interest, with
respect thereto.

 

6.3                               Representations and Warranties by Executive.
The Executive represents and warrants to the Company that he is not a party to
any restrictive covenant, legal restriction or other agreement, written or oral,
and is not bound by the terms of any restrictive covenant, legal restriction or
written or oral agreement to which he is not a party which inhibits, impairs,
limits his ability to perform or prohibits him from performing his duties under
this Agreement or from serving the Company in any other capacity. The Executive
hereby indemnifies the Company and shall hold the Company harmless from and
against any liability, loss, cost or expense, including reasonable attorneys’
fees and expenses, incurred by the Company by reason of the inaccuracy of the
representations and warranties made by the Executive in this Section 6.3.

 

10

--------------------------------------------------------------------------------

 

6.4          Waiver and Amendments. This Agreement may be amended, modified,
superseded, canceled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by the parties or, in the
case of a waiver, by the party waiving compliance. No delay on the part of any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of any right, power or
privilege hereunder, nor any single or partial exercise of any right, power or
privilege hereunder, preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.

 

6.5          Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed entirely within such state, without regard to conflicts of
laws principles.

 

6.6          Assignability. This Agreement, and the Executive’s rights and
obligations hereunder, may not be assigned by the Executive. The Company may
assign this Agreement and its rights, together with its obligations, to any
other entity which will substantially carry on the business of the Company;
provided, however, that any such assignment by the Company shall not relieve the
Company of its obligations under this Agreement.

 

6.7          Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which shall constitute one and
the same instrument.

 

6.8          Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning of terms
contained herein.

 

6.9          Remedies; Specific Performance. The parties hereto hereby
acknowledge that the provisions of Section 5 are reasonable and necessary for
the protection of the Company. In addition, the Executive further acknowledges
that the Company may be irrevocably damaged if such covenants are not
specifically enforced. Accordingly, the Executive agrees that, in addition to
any other relief to which the Company may be entitled, the Company will be
entitled to seek and obtain injunctive relief (without the requirement of any
bond) from a court of competent jurisdiction for the purposes of restraining the
Executive from any actual or threatened breach of such covenants.

 

6.10        Severability. If any term, provision, covenant or restriction of
this Agreement, or any part thereof, is held by a court of competent
jurisdiction of any foreign, federal, state, county or local government or any
other governmental, regulatory or administrative agency or authority to be
invalid, void, unenforceable or against public policy for any reason, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected or
impaired or invalidated. The Executive acknowledges that the restrictive
covenants contained in Section 5 are a condition of this Agreement and are
reasonable and valid in geographical and temporal scope and in all other
respects.

 

6.11        Judicial Modification. If any court or arbitrator determines that
any of the covenants in Section 5, or any part of any of them, is invalid or
unenforceable, the

 

11

--------------------------------------------------------------------------------


 

remainder of such covenants and parts thereof shall not thereby be affected and
shall be given full effect, without regard to the invalid portion. If any court
or arbitrator determines that any of such covenants, or any part thereof, is
invalid or unenforceable because of the geographic or temporal scope of such
provision, such court or arbitrator shall reduce such scope to the minimum
extent necessary to make such covenants valid and enforceable.

 

6.12        Section 409A. To the extent applicable, it is intended that this
Agreement comply with the provisions of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”). Notwithstanding anything contained herein
to the contrary, to the extent required in order to avoid accelerated taxation
and/or tax penalties under Section 409A of the Code, the Executive shall not be
considered to have terminated employment with the Company or any of its
subsidiaries for purposes of this Agreement and no payments shall be due to the
Executive under this Agreement which are payable as a result of the termination
of the Executive’s employment until the Executive would be considered to have
incurred a “separation. from service” from the Company or any of its
subsidiaries within the meaning of Section 409A of the Code. Any payments
described in this Agreement that are due within the “short-term deferral period”
or that constitute payment under a qualifying “separation pay plan due to
involuntary separation from service” as defined in Section 409A of the Code
shall not be treated as deferred compensation unless applicable law requires
otherwise. In addition, for purposes of this Agreement, each amount to be paid
or benefit to be provided to the Executive pursuant to this Agreement shall be
construed as a separate identified payment for purposes of Section 409A of the
Code. With respect to expenses eligible for reimbursement or in-kind benefits,
if any, provided under the terms of this Agreement, (i) the amount of such
expenses eligible for reimbursement or in-kind benefits provided in any taxable
year shall not affect the expenses eligible for reimbursement or in-kind
benefits provided in another taxable year, (ii) any reimbursements of such
expenses and the provision of any in-kind benefits shall be made no later than
the end of the calendar year following the calendar year in which the related
expenses were incurred, except, in each case, to the extent that the right to
reimbursement does not provide for a “deferral of compensation” within the
meaning of Section 409A, and (iii) the right to reimbursement or in-kind benefit
shall not be subject to liquidation or exchange for another benefit. To the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Agreement during the
six-month period immediately following the Executive’s termination of employment
shall instead be paid within 30 days following the first business day after the
date that is six months following the Executive’s termination of employment (or
upon your death, if earlier).

 

6.13        Tax Withholding. The Company or other payor is authorized to
withhold, from any benefit provided or payment due hereunder, the amount of
withholding taxes due any federal, state or local authority in respect of such
benefit or payment and to take such other action as may be necessary in the
opinion of the Board to satisfy all obligations for the payment of such
withholding taxes.

 

6.14        Waiver of Jury Trial. Each party hereby waives its rights to a jury
trial of any claim or cause of action arising out of or relating to this
Agreement or the subject matter hereof. Each party also waives any bond or
surety or security upon such bond which might, but for this waiver, be required
of such party. The scope of this waiver is intended to be

 

12

--------------------------------------------------------------------------------


 

all-encompassing of any and all disputes that might be filed in any court and
that may relate to the subject matter of this agreement, including all common
law and ‘statutory claims. Each party further represents and warrants that it
has reviewed this waiver with its legal counsel and that it knowingly and
voluntarily waives its jury trial rights following consultation with such legal
counsel. This waiver is irrevocable, meaning that it may not be modified either
orally or in writing, and the waiver shall apply to any subsequent amendments,
modifications, supplements or restatements hereof. In the event of litigation,
this Agreement may be filed as a written consent to a trial by the court.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day and year first above mentioned.

 

 

 

EXECUTIVE

 

 

 

/s/ Gerard F. Rooney

 

Gerard F. Rooney

 

 

 

 

 

IDQ Acquisition Corp.

 

 

 

By:

/s/ Marcel Fournier

 

 

Name:

Marcel Fournier

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF RELEASE

 

FORM OF RELEASE AGREEMENT

 

This RELEASE (“Release”) dated as of              , 2010 between IDQ Acquisition
Corp., a Delaware corporation (the “Company”), and Gerard Rooney (the
“Employee”).

 

WHEREAS, the Company and the Employee previously entered into that certain
Executive Employment Agreement dated as of May   , 2010, (the “Employment
Agreement”);and

 

WHEREAS, the Employee’s employment with the Company has terminated effective
                      , 20   ;

 

NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein and in the Employment Agreement, the receipt and adequacy of
which are hereby acknowledged, the Company and the Employee agree as follows:

 

1.             Employee agrees to and does hereby waive any claims Employee may
have for employment by the Company or any of its subsidiaries or affiliates and
agrees not to seek such employment or reemployment by the Company or any of its
subsidiaries or affiliates in the future. The Employee, on his/her own behalf
and on behalf of his/her heirs, estate and beneficiaries, further does hereby
release the Company and its subsidiaries, parent companies, and affiliates, and
each of their respective past, present and future officers, directors, agents,
employees, shareholders, investors, employee benefit plans (and their
administrators or fiduciaries), insurers, successors, and assigns and others
related to such entities, from any and all claims made, to be made, or which
might have been made of whatever nature, whether known or unknown, from the
beginning of time, including those that arose as a consequence of his/her
employment with the Company, any act committed or omitted during the existence
of such employment relationship, or arising out of the separation from the
Company, the severance of such employment relationship, all up through and
including the date on which this Release is executed, including, but not limited
to, those which were, could have been or could be the subject of an
administrative or judicial proceeding filed by the Employee or on his/her behalf
under federal, state or local law, whether by statute, regulation, in contract
or tort, and including, but not limited to, every claim for front pay, back pay,
wages, bonus, fringe benefits, any form of discrimination, wrongful termination,
tort, emotional distress, pain and suffering, breach of contract, fraud,
defamation, compensatory or punitive damages, interest, attorney’s fees,
reinstatement or reemployment, and any rights or claims under; the Civil Rights
Act of 1866, as amended; the Age Discrimination in Employment Act, as amended;
the Americans with Disabilities Act, as amended; the Family and Medical Leave
Act, as amended, the Civil Rights Act of 1964, Title VII, as amended; the Civil
Rights Act of 1991, as amended; the Employee Retirement Income Security Act of
1974, as amended; the Equal Pay Act, as amended; the Worker Adjustment and
Retraining Notification Act, as amended; the National Labor Relations Act; the
Fair Labor Standards Act; the Older Workers Benefit Protection Act; and any
other federal, state or local law relating to employment, discrimination in
employment, termination of employment, wages, benefits or otherwise. The
Employee acknowledges and agrees that even though claims and facts in addition
to those now known or believed by him/her to exist may subsequently be
discovered, it is his/her intention to fully settle and release all claims
he/she may have against the Company and the persons and entities described
above, whether known, unknown or suspected, Employee does not waive his/her
right to file a charge with the Equal Employment Opportunity Commission (“EEOC”)
or participate in an investigation conducted by the EEOC; however,

 

--------------------------------------------------------------------------------


 

Employee expressly waives his/her right to monetary or other relief should any
administrative agency, including but not limited to the EEOC, pursue any claim
on Employee’s behalf.

 

2.             The Company and the Employee acknowledge and agree that the
release contained in Paragraph 1 does not, and shall not be construed to
(a) release any claim which cannot be waived by applicable law; (b) impair any
rights Employee has to indemnification pursuant to the Company’s bylaws, any
policy of insurance maintained by the Company, any shareholder resolution or
otherwise in accordance with law; or (c) release or limit the scope of any
existing obligation of the Company and/or any of its subsidiaries or affiliates
to the Employee and his/her eligible, participating dependents or beneficiaries
under (i) the Employment Agreement or (ii) any existing group welfare (excluding
severance), equity, or retirement plan of the Company in which the Employee
and/or such dependents are participants.

 

3.             The Employee is hereby advised in writing to consult with a
lawyer before signing this Release, The Employee acknowledges that before
entering into this Release, he/she has had the opportunity to consult with any
attorney or other advisor of the Employee’s choice. The Employee further
acknowledges that by signing this Release, he/she does so of his/her own free
will and act, that it is his/her intention to be legally bound by its terms, and
that no promises or representations have been made to the Employee by any person
to induce the Employee to enter into this Release other than the express terms
set forth herein. The Employee further acknowledges that he/she has carefully
read this Release and knows and understands its contents and its binding legal
effect, including the waiver and release of claims set forth in Paragraph 1
above.

 

4.             The Employee acknowledges that he/she has received a copy of this
Release and has been provided at least 21 days to review and consider it. In the
event the Employee elects to sign this Release prior to this 21 day period,
he/she agrees that it is a knowing and voluntary waiver of his/her right to wait
the full 21 days. The Employee further understands that he/she has seven
(7) days after the signing hereof to revoke this Release by so notifying the
Company (IDQ Acquisition Corp., c/o Castle Harlan, Inc., 150 East 58th Street,
New York, New York, 10155, Attention: Marcel Fournier, Howard Weiss) in writing,
such notice to be received by the Company within the seven (7) day period. This
Release shall not become effective or enforceable, and no payments under the
Employment Agreement or otherwise shall be made, until this seven (7) day
revocation period expires without the Employee having revoked this Release. This
Release will be final and binding after the expiration of the revocation period
outlined in this Paragraph 4.

 

5.             Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed thereto in the Employment Agreement.

 

6.             In the event that any one or more of the provisions of this
Release is held to be invalid, illegal or unenforceable, the validity, legality
and enforceability of the remainder hereof will not in any way be affected or
impaired thereby and any such provision or provisions will be enforced to the
fullest extent permitted by law.

 

7.             This Release shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without reference to its
choice of law rules.

 

IN WITNESS WHEREOF, the parties have executed this Release on the date first
above written.

 

--------------------------------------------------------------------------------


 

 

IDQ Acquisition Corp.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Gerard Rooney

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

IDQ Acquisition Corp. (the “Company”)

Management Equity Term Sheet

 

NAME (THE “EXECUTIVE”):

 

Gerard F. Rooney

 

 

 

POSITION:

 

Chief Financial Officer

 

 

 

CO-INVESTMBNT

 

Executive shall invest $250,000 to purchase preferred and common Shares of the
Company (the “Co-Invest Shares”) on the same basis as Castle Harlan. Executive
may borrow money from the Company for purposes of the co-investment on the terms
and conditions set forth below.

 

 

 

EQUITY INTEREST

 

At closing, the Executive shall purchase 1.3875% of outstanding

MANAGEMENT EQUITY PLAN:

 

Common Shares of the Company, at a purchase price equal to the fair market value
of such Common Shares as of the date of purchase, under the Management Equity
Plan, subject to time-based and performance-based vesting described below
(collectively, the “Restricted Shares”).(1)

 

 

 

 

 

Time-Based Vesting:

 

 

33.3% of the Restricted Shares shall vest in equal monthly installments (i.e.,
2.083% of the time-based Restricted Shares will vest each month) over the
four-year period following the closing.

 

 

 

 

 

IRR Performance-Based Vesting:

 

 

33.3% of the Restricted Shares shall be subject to performance-based vesting,
based on the calendar year IRR targets listed below. IRR calculations shall be
measured at the end of each of the calendar years indicated below (each, a
‘‘Measurement Year”) as follows:

 

 

12/31/2010: 30.0%

 

 

12/31/2011: 30.0%

 

 

12/31/2012: 30.0%

 

 

12/31/2013: 27.5%

 

 

Restricted Shares vest to the extent that IRR meets the required threshold
(testing one share at a time).

 

 

 

 

 

Multiple of Investment-Performance Based Vesting:

 

 

33% of the Restricted Shares shall vest based on attainment of applicable target
investment multiple, measured at the end of each Measurement Year, as follows:

 

 

12/31/2010: 1.50x

 

 

12/31/2011: 2.00x

 

 

12/31/2012: 2.25x

 

 

12/31/2013: 2.50x

 

--------------------------------------------------------------------------------

(1)     The Executive shall make a Section 83(b) election on the date of
purchase.

 

--------------------------------------------------------------------------------


 

 

 

Restricted Shares vest to the extent that MOI meets the required threshold
(testing one share at a time).

 

 

 

 

 

Change in Control(2):

 

 

In the event of a Change in Control prior to the end of the applicable
performance period, any unvested performance-based Restricted Shares shall be
measured against the applicable performance metrics on the date of the Change in
Control.

 

 

 

TERMINATION FOR CAUSE:

 

The Company may call, at the lower of cost or fair market value, any vested or
unvested Restricted Shares and any Co-Invest Shares.

 

 

 

TERMINATION BY THE COMPANY WITHOUT CAUSE OR BY THE EXECUTIVE FOR EXECUTIVE GOOD
REASON:

 

The Company may call vested Restricted Shares at fair market value, and unvested
Restricted Shares at cost. The Company may call any Co-Invest Shares at fair
market value.

 

 

 

TERMINATION BY THE COMPANY FOR COMPANY GOOD REASON:

 

The Company may call vested Restricted Shares at fair market value and unvested
Restricted Shares at the lower of cost or fair market value. The Company may
call any Co-Invest Shares at fair market value.

 

 

 

RESIGNATION BY THE EXECUTIVE (OTHER THAN FOR EXECUTIVE GOOD REASON)

 

The Company may call vested Restricted Shares at cost and unvested Restricted
Shares at the lower of cost or fair market value. The Company may call any
Co-Invest Shares at fair market value.

 

 

 

TERMINATION DUE TO DEATH OR DISABILITY:

 

The Company may call vested Restricted Shares at fair market value and unvested
Restricted Shares at cost. The Company may call any Co-Invest Shares at fair
market value.

 

 

 

CHANGE IN CONTROL:

 

Any unvested performance-based Restricted Shares shall he measured against the
applicable performance metrics on the date of the Change in Control.

 

 

 

 

 

The Executive shall be entitled to any vested Restricted Shares (including those
Restricted Shares earned as of the Change in Control).

 

 

 

 

 

The Company shall call, at cost, any unvested Restricted Shares. The Company
shall call any Co-Invest Shares at fair market value.

 

 

 

DEFINITIONS:

 

The terms “Cause,” “Executive Good Reason,” “Company Good Reason” and
“Disability” are defined in the Executive’s employment agreement.

 

--------------------------------------------------------------------------------

(2)     As defined in the Management Equity Plan.

 

--------------------------------------------------------------------------------


 

Management Co-Investment Loans

Summary of Terms and Conditions

 

PRINCIPAL AMOUNT

 

[$                                             ] TO BE DETERMINED

 

 

 

PROCEEDS

 

Proceeds will be used to purchase preferred and common Shares of the Company
(both as a coinvestment and shares under the Management Equity Plan).

 

 

 

MATURITY

 

Fixed term of 7 years, subject to extension by the board of directors of the
Company.

 

 

 

ACCELERATION OF MATURITY

 

The loan shall become payable immediately upon the occurrence of a Change in
Control.

 

 

 

RECOURSE

 

100% of the loan shall be recourse as to the borrower.

 

 

 

INTEREST RATE

 

Applicable Federal Rate, compounded annually (currently 2.87%)

 

 

 

REPAYMENT OF INTEREST

 

Interest accrued on the loan shall be paid on an annual basis. The borrower may
use the after-tax proceeds of any cash bonus paid by the Company to satisfy such
obligation.

 

 

 

EXECUTIVE

 

 

 

/s/ Gerard F. Rooney

   5/11/10

 

Gerard F. Rooney

 

 

 

 

 

IDQ ACQUISITION CORP

 

 

 

 

 

By:

/s/ Marcel Fournier

 

 

Name:

Marcel Fournier

 

 

Title:

Director

 

--------------------------------------------------------------------------------
